Metcalf, J.*
The testatrix gave the use and income of certain property to Seth Wells during his life, and directed that at his death the same property, or the proceeds of it, should be 1 given in such charities as stiould be deemed most useful by his executor or administrator. She then authorized him to dis*203pose “ absolutely ” of specific parts of that property, namely, the furniture, plate, pictures and all other articles in her house, as he might deem expedient, according to her wishes otherwise communicated to him. He disposed of part of those articles, according to what he believed to be her wishes, by delivering them to persons to whom he had reason to know that she intended to give them. But he died before he had disposed of aL those articles. If he had disposed of them all, it would not have been necessary to inquire whether the will gave them to him absolutely, or only for life ; for no party denies that he had power to dispose of them by giving them absolutely, during hk life. But, as part of those articles were not so disposed of by him, and as the hens of the testatrix claim them, it becomes necessary to decide whether he had an absolute property in them, or only the use of them during life, with* a bare power of disposing of them absolutely.
The claim of the heirs cannot be supported, unless they can maintain the position that the bequest to such charities as tht complainant shall deem most useful is a void bequest. They cannot prevail by merely showing that Seth Wells had only the use for life of the specific articles in question ; because, though they should succeed in showing that, yet, if the bequest to charities is valid, those articles must be applied by the complainant to those charities.
We have no doubt that the bequest to charities is valid. In Chapman v. Brown, 6 Ves. 410, Sir William Grant said: “ A bequest to such charitable purposes as the executors shall think proper is a good bequest.” And there are also adjudications of this court which are decisive of the point. Going v. Emery, 16 Pick. 107. Brown v. Kelsey, 2 Cush. 243.
So far therefore as this bill shows, the heirs of the testatrix have no legal or equitable claim on the complainant; and, as to them, the question whether Seth Wells took the furniture, &c. in the house absolutely, or for life only, is immaterial. But this question affects the duties of the complainant as executor of the will of Seth Wells, and as administrator with the will annexed of the testatrix. If the property in the furniture, &c. in the *204house vested absolutely in Seth Wells, then that part of it which he did not dispose of must be administered as his estate. If he had only the use of it for life, then the whole of it is to be administered or accounted for as the estate of the testatrix. The complainant has therefore prayed the instruction and direction of the court in the matter.
Upon an examination and comparison of the authorities, we have come to the conclusion that the testatrix, after having made her general residuary bequest, intended to withdraw from its operation the articles in her house, and give them to Seth Wells, in the confidence that he would dispose of them, if he should find it expedient, conformably to wishes which she had communicated to him, but had not disclosed in her will. We understand the will just as we should if it had been thus: “ I give all the residue of my property, except the articles in my bouse, to Seth Wells for life, and I authorize him to dispose of those articles absolutely, as he may deem expedient.” On this understanding of the intention of the testatrix, our opinion is, upon the authorities, that the will gave him the absolute property in all those articles. Martin v. Douch, 1 Chan. Cas. 198. Robinson v. Dusgate, 2 Vern. 181. Maskelyne v. Maskelyne, Amb. 750. Hixon v. Oliver, 13 Ves. 108. Barford v. Street, 16 Ves. 139. Bull v. Kingston, 1 Meriv. 314. If part of the residue had first been given to him absolutely, and then the use of the other part, with a power to dispose of it as he might deem expedient, he would (according to the decision in Espinasse v. Luffingham, 9 Irish Eq. Rep. 129) have taken only a life interest in that other part, with a power of disposal. Such a difference in the form of the two bequests would have shown a difference of intention.

 The chief justice did not sit in this case.